Citation Nr: 0214444	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include sleep disturbance, including as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Gulf War.  

2.  Entitlement to service connection for a disability 
manifested by night sweats, including as an undiagnosed 
illness incurred as a result of service in the Southwest Asia 
theater of operations during the Gulf War.  

3.  Entitlement to service connection for fatigue, including 
as an undiagnosed illness incurred as a result of service in 
the Southwest Asia theater of operations during the Gulf War.  

4.  Entitlement to service connection for a urological 
disability, including as an undiagnosed illness incurred as a 
result of service in the Southwest Asia theater of operations 
during the Gulf War.  

5.  Entitlement to service connection for a skin disability 
of the hands, including as an undiagnosed illness incurred as 
a result of service in the Southwest Asia theater of 
operations during the Gulf War.  

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from August 1979 to 
August 1982 and from December 1990 to July 1991, in addition 
to Reserve component service. 

The issues the title page of this decision come to the Board 
of Veterans' Appeals (Board) on appeal from an August 1998 
rating decision.  In December 2000 and April 2002, the Board 
remanded for additional development.  


FINDINGS OF FACT

1.  A "Desert Shield/Storm Out Processing Check List," 
dated in June 1991, indicates that the veteran served on 
active duty for Desert Shield/Storm beginning on December 6, 
1990, was "redeployed" on April 11, 1991, and was stationed 
in Dhahran, Saudi Arabia.

2.  The veteran's psychiatric symptoms, which include sleep 
disturbance, have been diagnosed as anxiety disorder, not 
otherwise specified; there is no evidence that anxiety 
disorder, not otherwise specified, was incurred in active 
military service, or that the veteran manifested a psychosis 
to a compensable degree within the year after active service. 

3.  Night sweats have not been objectively demonstrated.  

4.  The veteran's symptoms of fatigue have been deemed "part 
and parcel" of his diagnosed anxiety disorder, not otherwise 
specified; a VA examiner concluded that the veteran did not 
have chronic fatigue syndrome.  

5.  A urological disability has not been objectively 
demonstrated 

6.  The veteran's skin symptoms of the hands have been 
variously diagnosed or assessed as dermatophytosis, 
dermatitis, and dyshidrotic eczema. 

7.  A VA examiner has opined that the veteran's current 
eczema of the hands began in service.  


CONCLUSIONS OF LAW

1.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West Supp. 2002); 66 Fed. Reg. 56,614 (November 9, 
2001) (to be codified as amended at 38 C.F.R. § 3.317).   

2.  There is no entitlement under the law for the claim of 
entitlement to service connection for a psychiatric 
disability, to include sleep disturbance, including as an 
undiagnosed illness.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1113, 1117, 1118, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2001); 66 
Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, § 202 (to 
be codified at 38 U.S.C.A. §§ 1117).

3.  There is no entitlement under the law for the claim of 
entitlement to service connection for a disability manifested 
by night sweats, including as due to an undiagnosed illness.  
38 U.S.C.A. §§ 101(16), 1110, 1117, 1118, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2001); 66 Fed. 
Reg. 56,614 (November 9, 2001) (to be codified as amended at 
38 C.F.R. § 3.317); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, § 202 (to be codified at 38 
U.S.C.A. §§ 1117).

4.  There is no entitlement under the law for the claim of 
entitlement to service connection for fatigue, including as 
an undiagnosed illness.  38 U.S.C.A. §§ 101(16), 1110, 1117, 
1118, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2001); 66 Fed. Reg. 56,614 (November 9, 2001) 
(to be codified as amended at 38 C.F.R. § 3.317); Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103, § 202 (to be codified at 38 U.S.C.A. §§ 1117).

5.  There is no entitlement under the law for the claim of 
entitlement to service connection for a urological 
disability, including as due to an undiagnosed illness.  38 
U.S.C.A. §§ 101(16), 1110, 1117, 1118, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2001); 66 Fed. 
Reg. 56,614 (November 9, 2001) (to be codified as amended at 
38 C.F.R. § 3.317); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, § 202 (to be codified at 38 
U.S.C.A. §§ 1117).

6.  There is no entitlement under the law for the claim of 
entitlement to service connection for skin symptoms of the 
hands due to undiagnosed illness.  38 U.S.C.A. §§ 1117, 1118 
(West 1991 & Supp. 2002); 66 Fed. Reg. 56,614 (November 9, 
2001) (to be codified as amended at 38 C.F.R. § 3.317); 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, § 202 (to be codified at 38 U.S.C.A. §§ 1117).

7.  Eczema of the hands was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

The veteran essentially claims that he has a psychiatric 
condition (including sleep disturbance), night sweats, 
fatigue, a urological disability, and skin symptoms of the 
hands, all as manifestations of an undiagnosed illness he 
developed as a result of his service in the Southwest Asia 
theater of operations during the Gulf War.  In denying the 
veteran's claims, the RO has considered the laws and 
regulations pertaining to direct service connection as well 
as those pertaining to service connection for undiagnosed 
illnesses, and the Board will do the same.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  Such a disability 
is called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2001).

Service connection for psychosis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

There is no question or allegation that the veteran 
aggravated any preexisting conditions, so service connection 
on that basis is not at issue in this case.  See 38 C.F.R. § 
3.306 (2001).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2001).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Finally, the veteran may establish service connection if all 
of the evidence, including that pertaining to service, shows 
that a disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (to be codified as amended at 38 
C.F.R. § 3.317).  The revised regulation is as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
* * *
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

66 Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).  

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Gulf War veterans.  38 U.S.C.A. §§ 
1117, 1118 (West 1991 & Supp. 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 1991 & Supp. 2002).  The RO 
applied this new law in a May 2002 supplemental statement of 
the case.  

Pursuant to Karnas v. Derwinski, 1 Veteran. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  Thus, the Board must analyze the 
veteran's Gulf War undiagnosed illness claims under the 
revised criteria as well.

The claims file includes a DD Form 214 which reflects that 
the veteran had active duty between December 1990 and July 
1991, and that he was ordered to active duty in support of 
Operation Desert Shield/Desert Storm.  The DD Form 214 does 
not provide specific dates of duty in the Southwest Asia 
theater of operations or indicate that the veteran received a 
Southwest Asia Service Medal or a Kuwait Liberation Medal.  
However, the claims file does include a "Desert Shield/Storm 
Out Processing Check List" dated in June 1991, which 
indicates that the veteran served on active duty for Desert 
Shield/Storm beginning on December 6, 1990, was 
"redeployed" on April 11, 1991, and was stationed in 
Dhahran, Saudi Arabia (which is within the Southwest Asia 
theater of operations).  In light of this evidence, the Board 
concludes that the veteran is a "Persian Gulf veteran" by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).  
66 Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).

The Board will now examine each of the veteran's claims to 
determine whether service connection can be granted on a 
conventional basis or as due to an undiagnosed illness.  

a.  Psychiatric disability (including sleep disturbance)

Service medical records reflect normal psychiatric and 
neurologic examinations conducted in March 1979, February 
1985, and February 1989.  At a Gulf War demobilization 
examination conducted in June 1991, the veteran denied having 
any history of frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, or periods of unconsciousness.  Neurologic and 
psychiatric examinations were normal.  A July 1995 
examination conducted while the veteran was in the Army 
Reserves also included normal neurologic and psychiatric 
evaluations.  

The veteran underwent a VA neuropsychiatric examination in 
January 1997.  He reported that he had never been treated for 
any psychiatric problems and never taken any psychotropic 
medications.  However, he said that for the prior six to 
seven years, he had had occasional difficulty falling asleep.  
He said that this was intermittent and that sometimes he 
would awaken after a good night's sleep but still feel tired.  
On examination, he was alert, answered questions, and 
volunteered information.  There were no loose associations, 
flight of ideas, bizarre motor movements or tics, delusions, 
hallucinations, ideas of reference, or suspiciousness.  Mood 
was calm and affect was appropriate.  He was oriented times 
three and his remote and recent memory were good.  Insight, 
judgment and intellectual capacity appeared adequate.  No 
psychiatric disorder was found.

At a February 1997 VA Persian Gulf examination, no complaints 
or findings were made concerning any psychiatric symptoms, 
including sleep problems.

At an August 2000 video conference hearing, the veteran 
testified that he first started to get "kind of jittery" 
during the Gulf War, when he had to land in the dark and did 
not know what he was up against.  He had been jittery ever 
since.  The veteran said that he also experienced 
nervousness, panic, and a startle reaction whenever he heard 
a helicopter or plane.  Concerning sleep, the veteran said he 
would toss and turn every night.  This insomnia began in the 
late summer of the year he returned from the Gulf War.  He 
apparently would only get about three to four hours of 
uninterrupted sleep a night.  At the hearing, the veteran's 
wife confirmed that the veteran would walk the floor all 
night because of trouble sleeping.

The veteran underwent a VA mental disorders examination in 
October 2001.  He reported that he had had "difficulties" 
for the prior ten years, particularly with falling and 
staying asleep.  He said he often averaged about four hours 
of sleep a night, but was not awakened by nightmares.  He 
said that on occasion, he would "crash" and sleep for a 
long period of time.  He said that since he had returned from 
the Gulf War, he did not trust things and sounds would bother 
him.  He said that he used to be bothered by airplanes flying 
over and would reach for his weapon or gas mask, and was 
still bothered if something caught him off guard.  He did not 
admit to any generalized anxiety.  He described no difficulty 
with his temper (he got along well with people and had no 
avoidance symptomatology).  He denied making any suicide 
attempts or having panic attacks.  The veteran said he was no 
longer working, but that he did chores around the house.  

On examination, he appeared alert, cooperative, and neatly 
dressed.  He answered questions and volunteered information.  
There was no loosened associations or flight of ideas.  No 
bizarre motor movements or ticks.  His mood was a bit tense 
but affect was appropriate.  There were no nightmares, 
flashbacks, intrusive thoughts, homicidal or suicidal 
ideation, delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was oriented times three.  Memory, both 
remote and recent, was good.  Insight, judgment, and 
intellectual capacity were marginal.  The veteran was 
diagnosed as having anxiety disorder, not otherwise 
specified.  The VA examiner concluded that the veteran did 
have some symptoms of post-traumatic stress disorder, but 
they were not of sufficient quantity or quality to justify 
that diagnosis.  The veteran's sleep disturbance symptoms, in 
the examiner's opinion, were related to his anxiety disorder.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Since the veteran's psychiatric symptoms, 
including sleep disturbance, have been attributed to a known 
diagnosis (anxiety disorder, not otherwise specified), there 
is no legal entitlement to consideration under the prior 
undiagnosed illness provisions. 

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for a psychiatric disability, to include sleep disturbance, 
as an undiagnosed illness must fail.  The veteran's 
psychiatric symptoms have not been attributed by examiners to 
a undiagnosed illness or a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome.  On the contrary, 
the examiner who opined on the cause of the veteran's 
psychiatric complaints attributed them to a specific, 
identifiable disability (anxiety disorder, not otherwise 
specified).  Moreover, the VA Secretary has not, to date, 
determined that anxiety disorder warrants a presumption of 
service connection.  Therefore, the Board finds that, even 
under the revised language of 38 U.S.C.A. § 1117, the 
veteran's claim for service connection for a psychiatric 
disability, to include sleep disturbance, as an undiagnosed 
illness, must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board further finds no evidence of any psychosis which 
manifested within one year of the veteran's discharges from 
active duty, nor is there any medical evidence relating the 
veteran's diagnosed anxiety disorder, not otherwise 
specified, to either period of active duty.  Finally, 
although the VA examiner opined that the veteran's sleep 
disturbance was due to his diagnosed anxiety disorder, there 
is no basis for establishing service connection for anxiety 
disorder, so the veteran could not be entitled to service 
connection for sleep disturbance as secondary to this 
psychiatric condition.    

b.  A disability manifested by night sweats

Service medical records dated between March 1979 and June 
1991 (including the Gulf War demobilization examination 
conducted in June 1991) reflect no complaints or findings of 
night sweats.  The July 1995 examination conducted while the 
veteran was in the Army Reserves again revealed no complaints 
or findings of night sweats.

At his January 1997 VA examination, the veteran reported 
having a history of nocturnal sweats.  He stated that two to 
three times a week, he would perspire enough at night to have 
to change his night shirt.  He claimed that he was much less 
tolerant of heat than he was before the Gulf War.  He stated 
that he frequently slept outside the covers even when his 
wife felt that it was quite cold.  He denied having any 
fevers or chills.  On examination, the veteran's temperature 
was normal and there was no evidence of any perspiration on 
his clothing.  He was diagnosed as having a history of night 
sweats, no disease found.

At a February 1997 VA Persian Gulf examination, no complaints 
or findings were made concerning night sweats.

At his August 2000 video conference hearing, the veteran 
testified that he had never had night sweats prior to active 
duty or in active duty.  Once he demobilized back to the 
United States, he started having sweats.  At night it felt as 
if the air was hot, even in the winter.  His wife would wake 
him up and tell him to move over or change.  Sometimes the 
veteran would awaken and be wet with sweat.  The veteran had 
even changed his tee-shirt three times in one night.  At the 
hearing, the veteran's wife confirmed that the veteran would 
sometimes change his shirt two or three times a night due to 
sweat.  

As the medical record in this case details, there is simply 
no objective evidence of a disability manifested by night 
sweat symptoms which has proven perceptible to examining 
physicians.  Thus, the veteran's claim for service connection 
for night sweats as an undiagnosed illness must fail, under 
both the prior and revised laws, because the required 
"objective indications" of chronic disability simply are 
not present.  

Moreover, service connection on a direct basis for a 
disability manifested by night sweats must also be denied 
because in the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The Board acknowledges that the VA 
examination in January 1997 noted a "history of" night 
sweats.  However, an opinion based solely upon information 
provided by the veteran, unenhanced by any additional medical 
comment by the examiner, does not constitute competent 
medical evidence.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  Further, a diagnosis of "history" of a disability 
with residuals is not evidence of a service-connected disease 
or injury where it was a diagnosis based on history but 
unsupported by service medical records. Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

c.  Fatigue

Service medical records dated between March 1979 and June 
1991 (including a Gulf War demobilization examination 
conducted in June 1991) reflect no complaints or findings of 
fatigue.  A July 1995 examination conducted while the veteran 
was in the Army Reserves again revealed no complaints or 
findings of fatigue.

At a January 1997 VA examination, the veteran stated that he 
occasionally felt so tired that he did not want to go to work 
(he was then employed as an auto mechanic).  This happened up 
to two or three times a week, but he had never lost any time 
from work because of it.  The veteran was diagnosed as having 
a history of fatigue, "no disease found." 

At a February 1997 VA Persian Gulf examination, no complaints 
or findings were made concerning fatigue.

At an August 2000 video conference hearing, the veteran 
testified that he never had problems with fatigue prior to 
service.  He first experienced fatigue in the last week of 
active duty, when he was just returning from the Gulf War.  
He would awaken feeling very tired, as if he had been digging 
a fox hole all night, and he continued to feel fatigued 
nearly every day.  Sometimes he would get up and try to do 
things, then would have to sit down due to sudden fatigue.  
He denied ever having lost a job because of fatigue, however.  
The veteran's wife testified that the veteran would need to 
rest an entire day after cutting grass, and that he would 
overtire too fast.  

At a VA general medical examination in October 2001, while 
the veteran reported having a lack of energy the VA examiner 
concluded that the veteran's symptoms did not meet the 
criteria for chronic fatigue syndrome.  Rather, the examiner 
believed that the veteran's diagnosed anxiety disorder 
accounted for his fatigue, which "would not be an 
undiagnosed illness, but part and parcel of his anxiety 
state . . ."

Thus, while the VA examiner in October 2001 concluded that 
the veteran had fatigue, this was essentially thought to be a 
manifestation of his anxiety disorder, and not an undiagnosed 
illness per se.  Therefore, service connection for fatigue as 
an undiagnosed illness under the prior law is not warranted.  
Moreover, the veteran's fatigue has not been attributed to 
medically unexplained, chronic multi-symptom illnesses such 
as chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  On the contrary, the October 2001 VA examiner 
specifically concluded that the veteran's symptoms did not 
meet the criteria for chronic fatigue syndrome.  Therefore, 
the Board finds that, even under the revised language of 38 
U.S.C.A. § 1117, the claim for service connection for fatigue 
as an undiagnosed illness must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Since the veteran has not been diagnosed as having chronic 
fatigue syndrome, service connection on a direct basis for 
that disability must also be denied, because there can be no 
valid claim in the absence of proof of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Finally, 
although the VA examiner opined that the veteran's fatigue 
was "part and parcel" of his diagnosed anxiety disorder, 
service connection for anxiety disorder, not otherwise 
specified, has been denied, so the veteran could not be 
entitled to service connection for fatigue as secondary to 
this psychiatric disability.    

d.  Urological symptoms

Service medical records reflect that genitourinary 
examinations conducted in March 1979, February 1985, and 
February 1989 were all normal.  On the June 1991 "Desert 
Shield/Storm Out Processing Check List," the veteran denied 
having any history of difficulty, pain, blood or burning on 
urination.  At the June 1991 Gulf War demobilization 
examination, he denied any history of frequent or painful 
urination, kidney stones, or blood in the urine.  The 
genitourinary examination was normal. The July 1995 
examination conducted while the veteran was in the Army 
Reserves again revealed a normal genitourinary system. 

At his January 1997 VA general medical examination, the 
veteran reported that in 1980, he had undergone successful 
surgery to correct torsion of the left testicle.  He had had 
no problem with the left testes since then.  Examination of 
the scrotum was normal.  At the February 1997 VA Persian Gulf 
examination, no genitourinary complaints or findings were 
made.

The claims file includes two undated lay statements from 
individuals who claimed, in pertinent part, that the veteran 
had unspecified "urological problems" since the Gulf War. 

At his August 2000 video conference hearing, the veteran 
admitted that his urological problem was really impotence.  
He had this problem approximately 50 percent of the time.  
Sometimes he would get an erection and it "won't stay."  He 
said this problem began as soon as he returned from the Gulf 
War.  

At his October 2001 VA examination, the veteran said he had 
urinary frequency and some degree of urgency, which he 
attributed to medication he was taking for hypertension.  He 
also reported having some difficulty with erections, although 
he had fathered a child since returning from the Gulf War.  
On examination, the veteran had normal external male 
genitalia, including testicles.  The examiner further 
concluded that the veteran did not have a urologic problem.  

As the medical record shows, there is simply no objective 
evidence of a urological problem or symptoms which have 
proven perceptible to examining physicians.  Thus, the 
veteran's claim for service connection for a urological 
condition as an undiagnosed illness must fail, under both the 
prior and revised laws, because the required "objective 
indications" of chronic disability simply are not present.  
Moreover, service connection on a direct basis for a 
urological disability must also be denied because in the 
absence of proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

e.  Skin symptoms

Service medical records reflect that during examinations 
conducted in March 1979, February 1985, and February 1989, 
the veteran's skin was normal.  In conjunction with a Gulf 
War demobilization examination in June 1991, the veteran 
denied having any skin diseases, and on a June 1991 "Desert 
Shield/Storm Out Processing Check List," he denied having 
any history of skin infections or unusual rashes, or insect 
bites that caused a reaction.  On examination, his skin was 
normal.  The July 1995 examination conducted while the 
veteran was in the Army Reserves again revealed normal skin.  

At his January 1997 VA general medical examination, the 
veteran reported that after returning from Saudi Arabia in 
1991, he had a pruritic vesicular eruption over the dorsum of 
his hands which was most noticeable in the spaces between his 
fingers.  He had apparently been seen for this condition a 
number of times, was told that he had eczematoid dermatitis, 
and had been treated with a variety of creams and salves 
without significant improvement.  On examination, he had a 
macular papular eruption in the spaces between his fingers.  
He had applied some kind of salve which made the surface of 
the skin very greasy to touch.  It was on all four spaces 
between the five fingers.  Otherwise, the skin was 
unremarkable.  The veteran was diagnosed as having an 
eczematoid rash on the hands.  

The claims file includes three undated lay statements from 
individuals who claimed, in pertinent part, that they had 
noticed rashes on the veteran's body (including the hands) 
after the Gulf War.  

In January 1997, the veteran sought VA outpatient treatment 
for, in part, a rash between his fingers.  Examination 
revealed erythema and squamae between the fingers, and the 
diagnostic impression was dermatophytosis.  The veteran 
continued to seek outpatient treatment for dermatophytosis on 
the hands in February 1997. 

At a February 1997 VA Persian Gulf examination, the veteran 
complained of a skin rash involving both hands, mainly the 
fingers.  He said that this rash used to last four to five 
days, but since the prior September, the rash had been 
continuous, with a lot of itching and burning.  Sometimes it 
would form blisters.  Examination revealed a small papular 
rash in between most the fingers (although the right fourth 
and fifth fingers were not involved).  They also had some 
small blisters and ulcerations.  The impression was chronic 
dermatitis involving the fingers. 

During outpatient visits in March 1997 and June 1997, the 
veteran was noted to have a rash on his hands.  He was noted 
to have dermatitis during a November 1997 outpatient visit.  
An examination at the dermatology clinic in November 1997 
revealed lichenification of the palms, deep seated vesicles 
in between the fingers with keratotic scaling and fissuring 
and some edema.  Both hands were significantly affected.  The 
assessment was dyshidrotic eczema.  During visits to the VA 
dermatology clinic between March 1998 and March 1999, the 
veteran was noted to have had an eight-year history of 
dyshidrotic eczema on his hands, especially the left hand.  
It was fairly well controlled with medication.

At his August 2000 video conference hearing, the veteran 
testified that he first started to notice a rash on his hands 
the month he returned from the Gulf War.  His skin seemed to 
be dry, but hand lotion and Vaseline did not help.  
Eventually, the veteran saw that scabs were developing in 
between his fingers.  The scabs started to crack and develop 
sores.  He apparently would wear gloves coated with 
medication on his hands at night.  The condition was worse on 
his left hand, which would start generating puss and become 
raw.  

At the VA general examination in October 2001, the veteran 
had classical, papular, and macular eruptions between the 
fingers and palms of his hands, as well as (to a lesser 
extent) on his left wrist.  The VA examiner noted that the 
veteran's skin rash "obviously is not an undiagnosed 
illness, but is eczema," and further opined that this eczema 
likely began in the veteran's service and should be service 
connected.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Since the veteran's skin symptoms have been 
attributed to several known diagnoses (including 
dermatophytosis, dermatitis, and dyshidrotic eczema), there 
is no legal entitlement to consideration under the 
undiagnosed illness provisions. 

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for skin symptoms due to an undiagnosed illness must fail.  
The veteran's skin symptoms have not been attributed by 
examiners to a undiagnosed illness or a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  
On the contrary, the examiners who have opined on the cause 
of the veteran's complaints have attributed them to specific, 
identifiable disabilities, such as dermatophytosis, 
dermatitis, and dyshidrotic eczema.  Moreover, the VA 
Secretary has not, to date, determined that either 
dermatophytosis, dermatitis, or dyshidrotic eczema warrant a 
presumption of service connection.  Therefore, the Board 
finds that, even under the revised language of 38 U.S.C.A. § 
1117, the veteran's claim for service connection for skin 
symptoms due to an undiagnosed illness must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

However, while there is no record of complaints of or 
treatment for skin symptoms during the veteran's periods of 
active duty, he did objectively manifest a skin condition on 
his hands in an outpatient setting as early as January 1997.  
Moreover, a VA examiner has diagnosed the veteran as having 
eczema of the hands, and has specifically opined that this 
current disability began during the veteran's active duty.  
The Board finds that this opinion, which was based on review 
of the claims file, is definitive and persuasive.  As noted 
above, a veteran may establish service connection if all of 
the evidence, including that pertaining to service, shows 
that a disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  With application of 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that the veteran's eczema of the hands began 
during his active duty, and that service connection for this 
disability is warranted.

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § § 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  The veteran filed a formal claim 
for benefits in September 1996.  See 38 C.F.R. § 3.151(a) 
(2001). 

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for service 
connection.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)). The United States Court of 
Appeals for Veterans Claims recently held that a remand for 
compliance with the VCAA was required because the Secretary 
neither "'notif[ied] the claimant ... of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that [was] necessary to substantiate the claim' 
[nor did he] 'indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary ... will attempt to obtain on 
behalf of the claimant,'" Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (quoting 38 U.S.C. § 5103(a)).  

The RO sent the veteran development letters in October 1996, 
April 1997, July 1997, April 1998, September 1998, February 
2001, and May 2001, which, collectively, go into great detail 
about the types of medical evidence (e.g., reports of 
treatment during and after the Gulf War; statements from 
doctors about when symptoms first appeared, how long they 
lasted, etc.), and nonmedical evidence (e.g., reports and/or 
lay statements about time lost from work, changes in physical 
appearance, abilities, attitude, etc.) the veteran could 
submit to substantiate his claims for service connection.  
The veteran was also sent a rating decision in August 1998, a 
statement of the case in December 1998, supplemental 
statements of the case in March and May of 2000, a Board 
remand in December 2000, a supplemental statement of the case 
in December 2001, a Board remand in April 2002, and a 
supplemental statement of the case in May 2002 (which 
referenced the most recent amendments to the laws and 
regulations pertaining to claims for service connection for 
undiagnosed illnesses).  These documents have abundantly 
informed the veteran of the information and evidence 
necessary to substantiate his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, the RO has obtained the veteran's service medical 
records and VA treatment records, as well as several lay 
statements (as referenced in the discussion above).  The 
Board has remanded the claims twice to ensure that proper 
development has been conducted.  Moreover, the veteran has 
not indicated that there are any outstanding records to be 
considered. 

In August 2000, the veteran was afforded a video conference 
hearing before C.W. Symanski, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2002).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  In this case, the veteran was 
afforded general medical and a neuropsychiatric examinations 
in January 1997, a "Persian Gulf" examination in February 
1997, and general medical and mental disorders examinations 
in October 2001.  The reports of all examinations have been 
obtained and carefully reviewed. 

There are no areas in which further development may be 
fruitful.  The applicable requirements of the VCAA have been 
substantially met by the RO.  There would be no possible 
benefit to remanding this case a third time to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

ORDER

Entitlement to service connection for a psychiatric 
disability, to include sleep disturbance, including as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Gulf War, is 
denied.

Entitlement to service connection for a disability manifested 
by night sweats, including as an undiagnosed illness 
resulting from service in the Southwest Asia theater of 
operations during the Gulf War, is denied.

Entitlement to service connection for fatigue, including as 
an undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Gulf War, is 
denied.

Entitlement to service connection for a urological 
disability, including as an undiagnosed illness resulting 
from service in the Southwest Asia theater of operations 
during the Gulf War, is denied.

Entitlement to service connection for a skin disability of 
the hands, as an undiagnosed illness resulting from service 
in the Southwest Asia theater of operations during the Gulf 
War, is denied.

Entitlement to service connection for eczema of the hands is 
granted. 




		
C.W. Symanski
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

